IN THE SUPREME COURT OF THE STATE OF NEVADA


                     IN THE MATTER OF THE PARENTAL                             No. 83673
                     RIGHTS AS TO: L. I., MINOR UNDER
                     18 YEARS OF AGE.

                     CODY B.,                                                  FILED
                     Appellant,
                     vs.
                                                                          -
                                                                               JAN 1 3 2022
                     STATE OF NEVADA DEPARTMENT                              EUZABE i A. BROWN
                                                                           CLERK • S PRENE COURT
                     OF FAMILY SERVICES; AND L. I.,                       BY
                                                                                      CLERK
                     MINOR UNDER 18 YEARS OF AGE,
                     Res • ondents.


                                           ORDE1? DISMISSING APPEAL

                                 This pro se appeal was docketed in this court on October 25,
                     2021, without payment of the requisite filing fee. On that same day, this
                     court issued a notice directing appellant to pay the required filing fee or
                     demonstrate compliance with NRAP 24 within 14 days. On November 4,
                     2021, appellant filed a letter informing this court that he is unable to pay
                     the fee at this time. Later that same day, this court filed an order directing
                     appellant to file a motion to proceed in forma pauperis with the district
                     court in the first instance and file a file-stamped copy of the application in
                     this court or pay the filing fee within 30 days. Appellant was cautioned that
                     failure to comply would resul t in the dismissal of this appeal.
                                 On December 2, 2021, appellant filed a motion for leave to
                     proceed in forma pauperis. On December 15, 2021, this court entered
                     another order directing appellant to file the motion to proceed in forma
                     pauperis with the district court in the first instance or pay the filing fee
                     within 15 days. Appellant was again cautioned again that failure to comply
 SUPREME COuRT
      OF
    NEVADA


CLERK'S ORDER

 (0) 1947   400)..
                   would result in the dismissal of this appeal. To date, appellant has not paid
                   the filing fee or demonstrated that he has complied with NRAP 24.
                   Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                               It is so ORDERED.



                                                              CLERK OF THE SUPREME COURT
                                                              ELIZABETH A. BROWN

                                                              By:




                   cc:   Hon. Robert Teuton, District Judge, Family Court Division
                         Cody B.
                         Clark County District Attorney/Juvenile Division
                         Legal Aid Center of Southern Nevada, Inc.
                         Eighth District Court Clerk




 SUPREME COURT
      OF
     NEVADA



CLERK'S ORDER                                           9
 i0) 1947   600)